

114 S2501 IS: Small Aircraft Tax Modification Act of 2015
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2501IN THE SENATE OF THE UNITED STATESFebruary 4, 2016Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the exemption for certain aircraft from the
			 excise taxes on transportation by air.
	
 1.Short titleThis Act may be cited as the Small Aircraft Tax Modification Act of 2015. 2.Modification of excise tax exemption for small aircraft on established lines (a)In generalSection 4281 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (a), by striking 6,000 pounds or less and inserting 12,500 pounds or less, and (2)by striking subsection (c) and inserting the following:
					
 (c)Established lineFor purposes of this section, an aircraft shall not be considered as operated on an established line if such aircraft is performing an on-demand operation (as defined in section 110.2 of title 14, Code of Federal regulations, as in effect on the date of the enactment of the Small Aircraft Tax Modification Act of 2015)..
 (b)Effective dateThe amendments made by this section shall apply to taxable transportation provided after the date of the enactment of this Act.